DETAILED ACTION
Amendment received on December 21, 2022 has been acknowledged. Claims 11 and 12 have been added and amendments to claims 1 and 7 have been entered. Therefore, claims 1-12 are pending. 
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Response to Arguments
Applicant’s arguments, see Remarks, filed December 21, 2022, with respect to the rejection(s) of claim(s) 1-10 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Jayakumar et al. WO2021/033017.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Jayakumar et al. WO2021/033017 in view of Veseli 2010/0145813 further in view of Monroy-Hernandez U.S. Patent #10,755,061
As per Claim 1, Jayakumar et al. discloses a system for authentication of a product during sale comprising: 
one or more processors (pg.5, lines 9-10 discusses the one or more processors); 
a registration module operable by one or more processors, wherein the registration module is configured to register a plurality of users (pg.6, line 7 discusses the registration module (20) is configured to register a plurality of users); 
a data retrieving module operable by the one or more processors, wherein the data retrieving module is configured to retrieve data as provided by the plurality of users via the registration module (pg.6, lines 16-19 discusses the data retrieving module (30) is operatively coupled to the registration module (20). The data retrieving module (30) is configured to retrieve data as provided by registered plurality of users. The data retrieving module (30) is also configured to store the data provided by the registered plurality of users); 
a unique code generation module operable by the one or more processors (pg.7, lines 9-10 discusses a product code generation module (40) operable by the one or more processors), 
wherein the unique code generation module is configured to generate a unique product code for real time analysis of the product (pg.7, lines 23-25 discusses the unique code generation module (50) is configured to provide a unique code for real time analysis in 25 conjunction with the product code), 
wherein the unique product code comprises a plurality of product details (pg.7, lines 11-13 discusses the product code generation module is configured to generate an encrypted product code according to the details provided by the registered plurality of users); 
a scanning module operable by the one or more processors (pg.8, lines 6-7 discusses includes a scanning module (60) operable by the one or more processors), 
wherein the scanning module is configured to detect the plurality of product details upon scanning the unique product code generated by the unique code generation module (pg.8, lines 8-9 discusses the scanning module (60) is configured to detect authenticity of the product during sale based on details obtained upon scanning the product code), 
wherein the scanning is being performed by one or more scanning devices (pg.8, line 10 discusses the scanning is enabled by a mobile device); and 
a product authentication module operable by the one or more processors (pg.8, lines 11-12 discusses an intimation module (70) operable by the one or more processors), 
wherein the product authentication module is configured to authenticate the product during sale upon detecting the plurality of product details by the scanning module (pg.8, lines 15-18 discusses during the sale of a particular product, the manufacturer with the help of the one or more scanning devices scans the generated product code… an authentication certificate is generated after scanning, comprising all the related details of the product, manufacturer and buyer).
Jayakumar et al. discloses a system to register a plurality of users.  However, Jayakumar fails to explicitly state, on a centralised platform wherein the centralised platform comprises a database, wherein the database is associated with a manufacturer of the product.
Veseli teaches a centralised platform wherein the centralised platform comprises a database, wherein the database is associated with a manufacturer of the product (pg.3, ¶ [0050] discusses the authentication platform 1 may include an electronic database to store information related to the product, for example, the identification data, ownership data, status data, etc. The authentication platform 2 can then supply information regarding the authenticity of the product to the point-of-sale device 1a. For example, the electronic database can be embodied as a centralized component that provides the authentication platform 2 a collection of stored information structured in a way so that it can retrieved, validated, and analyzed, and the information can then be provided to the interacting point-of-sale device and/or website for use by manufacturers, retailers, and individual users).
Therefore it would have been obvious to one of ordinary still in the art to include in the Jayakumar et al. the ability to provide a centralized component that provides information to conduct product authentication as taught by Veseli since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Jayakumar et al. discloses a system and method for counterfeit detection systems and for authentication of a product during sale.  
Veseli pg.4, ¶ [0065] teaches the history of transferred ownership of a product can be maintained in the authentication platform 2 and can be available for review by potential buyers. A potential purchaser, such as P2, will be able to see what user(s) owned the product, where the product was purchased, and the length of ownership.
However, the Jayakumar et al. Veseli combination fails to explicitly state wherein the authenticity of the product during sale is determined by verifying a status of the product based on one or more historic scanning data;
generating one or more verification signatures to the user representative of the identified product and verifying the presence of the signatures on the product based on the feedback from the user.
Monroy-Hernandez teaches wherein the authenticity of the product during sale is determined by verifying a status of the product based on one or more historic scanning data (Col.6, lines 33-44 discusses the subject messaging system extracts verification metadata from the physical identification indicator, and performs a verification process to determine the authenticity of the physical item based on the verification metadata, while leveraging the capabilities of the subject message system. Upon being verified, the subject messaging system can render a media overlay in a scene with the physical item to indicate that the physical item is authentic, provide manufacture information, and/or provide provenance information for the physical item (e.g., a history of ownership and/or information indicating the authenticity of a particular physical item), and 
generating one or more verification signatures to the user representative of the identified product and verifying the presence of the signatures on the product based on the feedback from the user (Col.22, lines 24-33 discusses the user 1102 can provide input to select graphical element 1225 to receive further information regarding provenance information related to a history of recorded ownership of the physical item 1112. As discussed elsewhere herein, information regarding names and/or titles of previous owners, respective time periods of ownership, respective locations, etc., can be provided for display to further indicate authenticity of the physical item 1212, which may also be displayed in conjunction with the media overlay 1202 in FIG. 12. The user can also provide input to select graphical element to receive further information regarding manufacturing information related to how the physical item was manufactured).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the ability to scan a tag and retrieve the provenance information related to the history of ownership and provide a media overlay to allow a user to provide an input to aid in the verification of product authenticity as in the improvement discussed in Monroy-Hernandez the system executing the method of the Jayakumar et al. Veseli combination As in Monroy-Hernandez, it is within the capabilities of one of ordinary skill in the art to provide a provenance of ownership history and a media overlay with interactive information to the product authentication system and method with the predicted result of adding additional authentication steps as needed in the Jayakumar et al. Veseli combination.
As per Claim 2, Jayakumar et al. discloses the system as claimed in claim 1, wherein the plurality of users comprises a manufacturer, a seller and an end customer (pg.6, line 7 discusses the plurality of users comprises a manufacturer, a seller and an end customer).
As per Claim 3, Jayakumar et al. discloses the system as claimed in claim 1 wherein the plurality of product details comprises one or more details associated to manufacturing of the product (pg.6, lines 27-28 discusses the product details comprise of manufacturing date, expiry date, making details and the like), 
one or more details representative of a manufacturer of the product (pg.6, lines 29-30 discusses the details corresponding to each manufacturer comprises of manufacturer name, manufacturer address).
However, the Jayakumar et al. Veseli combination is silent regarding one or more details associated to the historic scanning data of the product, or a combination thereof.
Monroy-Hernandez discusses one or more details associated to the historic scanning data of the product, or a combination thereof (Col.17, lines 4-15 discusses the manufacturer provenance server system 602 can provide a response message to the client device 102, which includes, in an example embodiment, information indicating an endorsement, a manufacturer augmented reality (AR) URL (e.g., media content of how the physical item was manufactured), and provenance information such a history or historical record of Io ownership. Such provenance information includes, in an example embodiment, a list of locations that the physical item has been based on prior provided information, and a list of scans e.g. other instances of image capture of the physical items by other users).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the ability to scan a tag and retrieve the provenance information related to the history of ownership to aid in the verification of product authenticity as in the improvement discussed in Monroy-Hernandez the system executing the method of Jayakumar et al. As in Monroy-Hernandez, it is within the capabilities of one of ordinary skill in the art to provide a provenance of ownership history and a media overlay with interactive information to the product authentication system and method with the predicted result of adding additional authentication steps as needed in the Jayakumar et al. Veseli
As per Claim 4, Jayakumar et al. discloses the system as claimed in claim 1, wherein the unique product code comprises of a one-dimensional code or a multi-dimensional code (pg.7, lines 16-17 discusses the generated product code comprises of a one-dimensional code or a multi-dimensional code).
As per Claim 5, Jayakumar et al. discloses the system as claimed in claim 1, wherein the plurality of product details to detect authenticity of the product is obtained upon decryption of the unique product code on scanning the unique product code (pg.13, lines 1-3 discusses decrypting the product code to detect authenticity of the product during sale based on details obtained upon scanning the product code includes decrypting the product code by a scanning module).
As per Claim 6, Jayakumar discloses the system as claimed in claim 1, comprises a product data transmission module operable by the one or more processors, wherein the product data transmission module is configured to transmit the scanned unique product code to the database for verification of the product (pg.8, lines 22-26 discusses if the product code associated with the product is already being sold to another buyer, the intimation module (70) will provide the details about the ownership after checking with a database operatively coupled with the system (10), and thus disclosing the authenticity of the product in question).
As per Claim 7, Jayakumar et al. discloses a method for authentication of a product during sale comprising: 
Registering, by a registration module, a plurality of users (pg.6, line 7 discusses the registration module (20) is configured to register a plurality of users); 
Retrieving, by a data retrieving module data as provided by the plurality of users (pg.6, lines 16-19 discusses the data retrieving module (30) is operatively coupled to the registration module (20). The data retrieving module (30) is configured to retrieve data as provided by registered plurality of users. The data retrieving module (30) is also configured to store the data provided by the registered plurality of users); 
Generating, by a unique code generation module, a unique product code for real time analysis of the product (pg.7, lines 23-25 discusses the unique code generation module (50) is configured to provide a unique code for real time analysis in 25 conjunction with the product code), 
wherein the unique product code comprises a plurality of product details (pg.7, lines 11-13 discusses the product code generation module is configured to generate an encrypted product code according to the details provided by the registered plurality of users); 
detecting, by a scanning module the plurality of product details upon scanning the unique product code generated by the unique code generation module (pg.8, lines 8-9 discusses the scanning module (60) is configured to detect authenticity of the product during sale based on details obtained upon scanning the product code), and 
authenticating, by a product authentication module, the product during sale upon detecting the plurality of product details by the scanning module (pg.8, lines 15-18 discusses during the sale of a particular product, the manufacturer with the help of the one or more scanning devices scans the generated product code… an authentication certificate is generated after scanning, comprising all the related details of the product, manufacturer and buyer).
Jayakumar et al. discloses a system to register a plurality of users.  However, Jayakumar fails to explicitly state, on a centralised platform wherein the centralised platform comprises a database, wherein the database is associated with a manufacturer of the product.
Veseli teaches a centralised platform wherein the centralised platform comprises a database, wherein the database is associated with a manufacturer of the product (pg.3, ¶ [0050] discusses the authentication platform 1 may include an electronic database to store information related to the product, for example, the identification data, ownership data, status data, etc. The authentication platform 2 can then supply information regarding the authenticity of the product to the point-of-sale device 1a. For example, the electronic database can be embodied as a centralized component that provides the authentication platform 2 a collection of stored information structured in a way so that it can retrieved, validated, and analyzed, and the information can then be provided to the interacting point-of-sale device and/or website for use by manufacturers, retailers, and individual users).
Therefore it would have been obvious to one of ordinary still in the art to include in the Jayakumar et al. the ability to provide a centralized component that provides information to conduct product authentication as taught by Veseli since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Jayakumar et al. discloses a system and method for counterfeit detection systems and for authentication of a product during sale.  
However, Jayakumar et al. fails to explicitly state wherein the authenticity of the product during sale is determined by verifying a status of the product based on one or more historic scanning data, and 
generating one or more verification signatures to the user representative of the identified product and verifying the presence of the signatures on the product based on the feedback from the user.
Monroy-Hernandez teaches wherein the authenticity of the product during sale is determined by verifying a status of the product based on one or more historic scanning data (Col.6, lines 33-44 discusses the subject messaging system extracts verification metadata from the physical identification indicator, and performs a verification process to determine the authenticity of the physical item based on the verification metadata, while leveraging the capabilities of the subject message system. Upon being verified, the subject messaging system can render a media overlay in a scene with the physical item to indicate that the physical item is authentic, provide manufacture information, and/or provide provenance information for the physical item (e.g., a history of ownership and/or information indicating the authenticity of a particular physical item), and 
generating one or more verification signatures to the user representative of the identified product and verifying the presence of the signatures on the product based on the feedback from the user (Col.22, lines 24-33 discusses the user 1102 can provide input to select graphical element 1225 to receive further information regarding provenance information related to a history of recorded ownership of the physical item 1112. As discussed elsewhere herein, information regarding names and/or titles of previous owners, respective time periods of ownership, respective locations, etc., can be provided for display to further indicate authenticity of the physical item 1212, which may also be displayed in conjunction with the media overlay 1202 in FIG. 12. The user can also provide input to select graphical element to receive further information regarding manufacturing information related to how the physical item was manufactured).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the ability to scan a tag and retrieve the provenance information related to the history of ownership and provide a media overlay to allow a user to provide an input to aid in the verification of product authenticity as in the improvement discussed in Monroy-Hernandez the system executing the method of Jayakumar et al. As in Monroy-Hernandez, it is within the capabilities of one of ordinary skill in the art to provide a provenance of ownership history and a media overlay with interactive information to the product authentication system and method with the predicted result of adding additional authentication steps as needed in Jayakumar et al.
As per Claim 8, Jayakumar et al. discloses the system as claimed in claim 1, wherein the plurality of users comprises a manufacturer, a seller and an end customer on the centralized platform (pg.6, line 7 discusses the plurality of users comprises a manufacturer, a seller and an end customer).
However, Jayakumar et al. fails to explicitly state on a centralized platform.
Veseli teaches a centralised platform (pg.3, ¶ [0050] discusses the authentication platform 1 may include an electronic database to store information related to the product, for example, the identification data, ownership data, status data, etc. The authentication platform 2 can then supply information regarding the authenticity of the product to the point-of-sale device 1a. For example, the electronic database can be embodied as a centralized component that provides the authentication platform 2 a collection of stored information structured in a way so that it can retrieved, validated, and analyzed, and the information can then be provided to the interacting point-of-sale device and/or website for use by manufacturers, retailers, and individual users).
Therefore it would have been obvious to one of ordinary still in the art to include in the Jayakumar et al. the ability to provide a centralized component that provides information to conduct product authentication as taught by Veseli since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per Claim 9, Jayakumar et al. discloses the system as claimed in claim 1, wherein the plurality of product details to detect authenticity of the product is obtained upon decryption of the unique product code on scanning the unique product code (pg.13, lines 1-3 discusses decrypting the product code to detect authenticity of the product during sale based on details obtained upon scanning the product code includes decrypting the product code by a scanning module).
As per Claim 10, Jayakumar discloses the system as claimed in claim 1, comprises a product data transmission module operable by the one or more processors, wherein the product data transmission module is configured to transmit the scanned unique product code to the database for verification of the product (pg.8, lines 22-26 discusses if the product code associated with the product is already being sold to another buyer, the intimation module (70) will provide the details about the ownership after checking with a database operatively coupled with the system (10), and thus disclosing the authenticity of the product in question).
As per Claim 11, Jayakumar et al. discloses the system as claimed in claim 1.  However, Jayakumar et al. fails to explicitly state wherein the verification signatures can be textual tips, pictorial tips or combination thereof.
Monroy-Hernandez teaches wherein the verification signatures can be textual tips, pictorial tips or combination thereof (Col.9, lines 28-40 discusses A media overlay may include audio and visual content and visual effects. Examples of audio and visual content include pictures, texts, logos, animations, and sound effects. An example of a visual effect includes color overlaying. The audio and visual content or the visual effects can be applied to a media content item ( e.g., a photo) at the client device 102. For example, the media overlay may include text that can be overlaid on top of a photograph taken by the client device 102. In another example, the media overlay includes an identification of a location overlay (e.g., Venice beach), a name of a live event, or a name of a merchant overlay ( e.g., Beach Coffee House).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the ability to scan a tag and retrieve a media overlay to allow a user to provide an input to aid in the verification of product authenticity as in the improvement discussed in Monroy-Hernandez the system executing the method of Jayakumar et al. As in Monroy-Hernandez, it is within the capabilities of one of ordinary skill in the art to provide a provenance of ownership history and a media overlay with interactive information to the product authentication system and method with the predicted result of adding additional authentication steps as needed in Jayakumar et al.
As per Claim 12, Jayakumar et al. discloses the method as claimed in claim 7. However, Jayakumar et al. fails to explicitly state wherein the verification signatures can be textual tips, pictorial tips or combination thereof.
Monroy-Hernandez teaches wherein the verification signatures can be textual tips, pictorial tips or combination thereof (Col.9, lines 28-40 discusses A media overlay may include audio and visual content and visual effects. Examples of audio and visual content include pictures, texts, logos, animations, and sound effects. An example of a visual effect includes color overlaying. The audio and visual content or the visual effects can be applied to a media content item ( e.g., a photo) at the client device 102. For example, the media overlay may include text that can be overlaid on top of a photograph taken by the client device 102. In another example, the media overlay includes an identification of a location overlay (e.g., Venice beach), a name of a live event, or a name of a merchant overlay ( e.g., Beach Coffee House).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the ability to scan a tag and retrieve a media overlay to allow a user to provide an input to aid in the verification of product authenticity as in the improvement discussed in Monroy-Hernandez the system executing the method of Jayakumar et al. As in Monroy-Hernandez, it is within the capabilities of one of ordinary skill in the art to provide a provenance of ownership history and a media overlay with interactive information to the product authentication system and method with the predicted result of adding additional authentication steps as needed in Jayakumar et al.

Responding to this Office Action

In view of the foregoing explanation of the scope of searches conducted in connection with the examination of this application, in preparing any response to this Action, Applicant is encouraged to carefully review the entire disclosures of the above-cited, unapplied references, as well as any previously cited references. It is likely that one or more such references disclose or suggest features which Applicant may seek to claim. Moreover, for the same reasons, Applicant is encouraged to review the entire disclosures of the references applied in the foregoing rejections and not just the sections mentioned.
	Search and Prior Art

The search conducted in connection with this Office Action, as well as previous Actions, encompassed the inventive concepts as defined in the Applicant’s specification. That is, the search(es) included concepts and features which are defined by the pending claims but also pertinent to significant although unclaimed subject matter. Accordingly, such search(es) were directed to the defined invention as well as the general state of the art, including references which are in the same field of endeavor as the present application as well as related fields (e.g. product/merchandise/item authentication).
Therefore, in addition to prior art references cited and applied in connection with this and any previous Office Actions, the following prior art is also made of record but not relied upon in the current rejection:
Phan et al. U.S. Patent Application Publication 2015/0269570 discusses systems and methods in support of authentication of an item.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHFORD S HAYLES whose telephone number is (571)270-5106. The examiner can normally be reached M-F 6AM-4PM with Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 5712703324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASHFORD S HAYLES/Primary Examiner, Art Unit 3687